United States Court of Appeals
                      For the First Circuit


No. 00-1611

                   JUAN FRANCISCO ROJAS-REYNOSO,

                            Petitioner,

                                v.

              IMMIGRATION AND NATURALIZATION SERVICE,

                            Respondent.



                           ERRATA SHEET

    The opinion of this court, issued on December 21, 2000, should

be amended as follows:

    On slip opinion page 6, line 19, "March 19, 1996" should be

deleted and replaced with "March 18, 1996"

    On slip opinion page 6, line 21, "August 27, 1997" should be

deleted and replaced with "August 21, 1997"

    On slip opinion page 10, line 1 of footnote 6, "August 17,

1997" should be deleted and replaced with "August 21, 1997"

    On slip opinion pages 9-10, the footnotes should be renumbered

accordingly starting after note 5.